Exhibit 10.6




CONVERTIBLE DEBENTURE TRANSFER AGREEMENT




This CONVERTIBLE DEBENTURE TRANSFER AGREEMENT (this “Agreement”) is entered into
as of the 17th day of March, 2015 (the “Effective Date”), by and among, LINDSAY
E. GORRILL (the “Holder”), whose address is 611 E. Sherman Avenue, Coeur
d’Alene, Idaho 83814; VAST EXPLORATION, LLC, a Texas limited liability company
(the “Purchaser”), whose address is 10119 W. Lariat Lane, Peoria, AZ 85383; and
JAYHAWK ENERGY, INC., a Colorado corporation (the “Company”), whose address is
611 E. Sherman Avenue, Coeur d’Alene, Idaho 83814. 

RECITALS:

 

WHEREAS, on June 4, 2014, the Holder and the Company entered into a Convertible
Debenture Purchase Agreement pursuant to which the Company issued to the Holder
a 10% Convertible Debenture in the principal amount of $200,000 with a current
balance of $200,000 (the “06/04/2014 Gorrill Convertible Debenture”) described
in greater detail on Exhibit 1-B.




WHEREAS, the “06/03/2014 Gorrill Convertible Debenture”, (including any
amendments thereto), the 06/03/2014 Security Agreement, 06/13/2014 Intercreditor
Agreement, and 06/03/2014 Stock Pledge (the “Related Documents”), shall be
collectively referred to herein as (the “Transaction Documents”). The
Transaction Documents are described in further detail on the Index following the
signature page to this Agreement.




WHEREAS, the Holder has determined that it is in its best interests to sell,
subject to the terms and conditions set forth herein, the Convertible Debenture
to the Purchaser;

 

WHEREAS, the Purchaser has determined that it is in its best interest to
purchase, subject to the terms and conditions set forth herein, the Convertible
Debenture from the Holder; and

 

WHEREAS, the Company has agreed to the provisions of this Agreement that are
necessary for the parties to complete the transaction which they have
negotiated.

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein set forth, the Recitals set forth above and incorporated herein by
reference and for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:




1.

Transfer of the Convertible Debentures.   The Purchaser shall pay the Holder the
sum of Two Hundred Thousand Dollars and 00/100's ($200,000) Dollars (the
“Transfer Price”) in consideration of the purchase of Holder's entire right,
title and interest in the Convertible Debenture and Related Documents.  The
payment shall be made by issuance of a promissory note.




a.

Promissory Note:  Purchase shall make and deliver to Holder one (1) promissory
note with a face value of $200,000. (See EXHIBIT X).




b.

 Convertible Debenture Purchase Price Allocation:




i.

“06/04/2014 Gorrill Convertible Debenture” with a principal balance of
$200,000.00: Purchase price is $200,000.00.




c.

The transfer of the Transaction Documents and payment of the Transfer Price
shall be completed within five (5) business days of the Effective Date of this
Agreement.




d.

The Convertible Debenture shall be transferred with all the conversion rights
described in the Convertible Debenture. Unless otherwise provided in this
Agreement, the risks and full economic benefits with respect to the Transaction
Documents shall pass to the Purchaser upon receipt of the Transaction Documents.
If the Purchaser fails to pay the Transfer Price in full within five (5)
business days of the Effective Date, the transfer of the Transactional Documents
shall be postponed accordingly until such date when the Holder receives the
promissory note.  




e.

The transfer of the Transaction Documents shall be completed through the
execution of an assignment (the “Assignment of Convertible Debenture & Related
Documents”) attached hereto on EXHIBIT 1-A.




f.

Upon receipt of the Transfer Price the Holder shall surrender the originally
executed Transaction Documents to the Purchaser’s address as first set forth
above.




2.

Further Documentation. The parties hereby agree to execute such other documents
as may be required to carry out this transaction including, but not limited to
the updating of any Uniform Commercial Code filings with a replacement debtor,
and the issuance of any replacement Convertible Debenture(s), Security
Agreements, Warrant Agreements or other Transaction Documents, if necessary.




3.

REPRESENTATIONS AND WARRANTIES.




a.

Representations and Warranties of the Purchaser. The Purchaser represents and
warrants to the Holder as follows:




i.

The Purchaser has all power and authority to execute, deliver and perform this
Agreement. The execution, delivery and performance by the Purchaser of this
Agreement and the transactions contemplated hereby including, without
limitation, the purchase of the Convertible Debenture, have been duly authorized
by the Purchaser.




ii.

This Agreement has been duly executed and delivered by Purchaser and constitutes
the legal, valid and binding obligation of the Purchaser, enforceable against
the Purchaser in accordance with its terms.




iii.

The execution, delivery and performance of this Agreement by the Purchaser and
the consummation of the transactions contemplated thereby, do not and will not
(a) violate any requirement of law applicable to the Purchaser, or (b) result in
a material breach or default under any of the contractual obligations of the
Purchaser, or under any order, writ, judgment, injunction, decree, determination
or award of any governmental authority, in each case applicable the Purchaser or
its properties.




iv.

No approval, consent, compliance, exemption, authorization, or other action by,
or notice to, or filing with, any governmental authority or any other person in
respect of any requirement of law, and no lapse of a waiting period under any
requirement of law, is necessary or required in connection with the execution,
delivery or performance by the Purchaser (including, without limitation, the
acquisition of the Convertible Debenture) or enforcement against the Purchaser
of this Agreement or the transactions contemplated hereby.




b.

Representations and Warranties of the Holder. The Holder represents and warrants
to the Purchaser as follows:




i.

The Holder has all power and authority to execute, deliver and perform this
Agreement.




ii.

This Agreement is the valid and binding obligation of the Holder, enforceable
against the Holder in accordance with its terms.




iii.

The Holder is the record and beneficial owner of the Convertible Debenture
acquired by the Purchaser, and the Convertible Debenture conveyed pursuant to
this Agreement has not been assigned, pledged, sold, transferred, fully
converted or otherwise previously conveyed.




iv.

The execution, delivery and performance of this Agreement by the Holder and the
consummation of the transactions contemplated thereby, do not and will not (a)
violate any requirement of law applicable to the Holder, or (b) result in a
material breach or default under any of the contractual obligations of the
Holder, or under any order, writ, judgment, injunction, decree, determination or
award of any governmental authority, in each case applicable the Holder or its
properties.




v.

No approval, consent, compliance, exemption, authorization, or other action by,
or notice to, or filing with, any governmental authority or any other person in
respect of any requirement of law, and no lapse of a waiting period under any
requirement of law, is necessary or required in connection with the execution,
delivery or performance by the Holder (including, without limitation, the
transfer of the Convertible Debenture) or enforcement against the Holder of this
Agreement or the transactions contemplated hereby.




c.

Representations and Warranties of the Company. The Company represents and
warrants to the Purchaser as follows:




i.

The Company has all power and authority to execute, deliver and perform this
Agreement and is in good standing under the laws of the state of its formation.




ii.

This Agreement is the valid and binding obligation of the Company, enforceable
against the Company in accordance with its terms.




iii.

The Transaction Documents were validly issued and are presently outstanding in
the representative form attached hereto and have not been altered or amended
(except as disclosed herein) nor are they subject to any adverse claim or
dispute whatsoever.  The Company affirms the representation and warranty
contained in Section 4 below.




iv.

The Company is currently in breach of the terms of the Convertible Debenture and
is incurring default rates of interest on the Convertible Debenture.




v.

The Company consents the assignment of the Transaction Documents from Holder to
Purchaser.




4.

No Impairment of Security Interests.  All of the property securing the
Convertible Debenture shall remain subject to the liens, charges, or
encumbrances of such property, and nothing in this Agreement shall affect the
security interests granted in conjunction with the Convertible Debenture or the
priority of such security interests over any other liens, charges, encumbrances
or conveyances.  




5.

Governing Law; Successors and Assigns. This Agreement shall be governed and
construed in accordance with the laws of the State of Idaho and applicable
federal law without giving effect to any choice of law or conflict of law rules
or provisions (whether of the State of Idaho or any other jurisdiction) that
would cause the application of the laws of any jurisdiction other than the State
of Idaho and shall be binding upon the heirs, personal representatives,
executors, administrators, successors and assigns of the parties.




6.

Confidentiality. Each party agrees to hold and keep the information in this
Agreement confidential and will not disclose any of such information in any
manner whatsoever, except as may otherwise be required by applicable law.




7.

Severability. If any one or more of the provisions contained herein, or the
application thereof in any circumstance, is held invalid, illegal or
unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions hereof shall not be in any way impaired.




8.

Headings. The headings of the Sections of this Agreement are for convenience and
shall not by themselves determine the interpretation of this Agreement.




9.

Counterparts. This Agreement may be executed in any number of counterpart
copies, all of which copies shall constitute one and the same instrument.




10.

Independent Counsel. The Purchaser, the Holder and the Company have been
provided with an opportunity to consult with their own counsel and their own
business, securities and tax advisors with respect to this Agreement.




11.

Effective. This Agreement becomes effective upon the parties’ execution.




12.

Survival of Representations and Warranties. All representations and warranties
contained herein or made in writing by any party in connection herewith shall
survive the execution and delivery of this Agreement.




13.

Further Assurances. Each of the parties shall execute such documents and perform
such further acts (including, without limitation, obtaining any consents,
exemptions, authorizations, or other actions by, or giving any notices to, or
making any filings with, any governmental authority or any other person) as may
be reasonably required or desirable to carry out or to perform the provisions of
this Agreement.




14.

Amendments. This Agreement may be amended, modified or supplemented at any time
by the parties hereto only by an instrument in writing signed on behalf of each
of the parties hereto.




15.

Fees and Expenses. All fees and expenses incurred in connection with this
Agreement and the transactions contemplated hereby shall be paid by the party
incurring such fees or expenses.










[REMAINDER OF THIS PAGE IS INTENTIONALLY BLANK]




[SIGNATURE PAGE FOLLOWS]







































































































IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first written above.

 

 

 

For and on behalf of:

 

 

 

VAST EXPLORATION, LLC

 

 

 

 

 

Signature:       /s/ Scott Mahoney                   

 

Name: Scott Mahoney

 

Title: Managing Member

 

 

 

 

 

 

 

For and on behalf of:

 

 

 

HOLDER – LINDSAY E. GORRILL

 

 

 

Signature:        /s/ Lindsay E. Gorrill              

 

Name: Lindsay E. Gorrill

 

 

 

 

 

For and on behalf of:

 

 

 

JAYHAWK ENERGY, INC.

 

 

 

Siganture:     /s/ Kelly J. Stopher             

 

Name:        Kelly J. Stopher           

 

Title:      Interim President/CEO           

 

 

 

 




















































INDEX

“Transaction Documents”




Document No.

Exhibit Title

Description of Transaction Document




(1)

Ex. 1-A

06/03/2014 Gorrill Convertible Debenture Assignment

(2)

Ex. 1-B

06/03/2014 Gorrill Convertible Debenture

(3)

Ex. 1-C

06/03/2014 Gorrill Security Agreement

(4)

Ex. 1-D

06/13/2014 Gorrill Intercreditor Agreement

(5)

Ex. 1-E

06/03/2014 Gorrill Stock Pledge Agreement


























































































































1




--------------------------------------------------------------------------------

EXHIBIT 1-A

06/03/2014 Gorrill Convertible Debenture Assignment




ASSIGNMENT OF CONVERTIBLE DEBENTURE

AND RELATED DOCUMENTS




FOR VALUE RECEIVED, the undersigned hereby grants, assigns, and transfers to
VAST EXPLORATION LLC, a Texas limited liability company (“Assignee”), that
certain Convertible Debenture, Security Agreement, Intercreditor Agreement,
Stock Pledge Agreement and Related Documents (the “06/03/2014 Gorrill
Convertible Debenture”) dated June 3, 2014 in the amount of $200,000 executed by
JayHawk Energy, Inc.

The “06/03/2014 Gorrill Convertible Debenture” is attached hereto as Exhibit
1-B. The Security Agreement is attached hereto as Exhibit 1-C, the Intercreditor
Agreement is attached as Exhibit 1-D, the Stock Pledge Agreement is attached as
Exhibit 1-E.   

TOGETHER with the Convertible Debenture therein described or referred to, the
money due and to become due thereon with interest, and all rights accrued or to
accrue under said Convertible Debenture and Related Documents.

THIS ASSIGNMENT IS BEING MADE PURSUANT TO THE TERMS OF A CONVERTIBLE DEBENTURE
TRANSFER AGREEMENT OF EVEN DATE HEREWITH BETWEEN ASSIGNOR AND ASSIGNEE (the
“AGREEMENT”) AND IS SUBJECT TO ALL OF THE PROVISIONS THE AGREEMENT.

Dated this 17th day of March, 2015.

LINDSAY E. GORRILL

“ASSIGNOR”:

[ex106002.gif] [ex106002.gif]




[ex106004.gif] [ex106004.gif]





2




--------------------------------------------------------------------------------

EXHIBIT 1-B

06/03/2014 Gorrill Convertible Debenture




EXHIBIT 1-C

06/03/2014 Security Agreement




EXHIBIT 1-D

06/13/2014 Intercreditor Agreement




EXHIBIT 1-E

06/03/2014 Stock Pledge Agreement

























































































































EXHIBIT X

$200,000 Gorrill Promissory Note




PROMISSORY NOTE










Borrower:

Vast Exploration, LLC

Lender:

Lindsay E. Gorrill

a Texas limited liability company

611 E. Sherman Avenue

10119 W. Lariat

Coeur d’Alene, ID 83814

Peoria, AZ 85383

  










Date of Note: March 17, 2015

Interest Rate: 5.0% per year







PROMISE TO PAY. Vast Exploration, LLC ("Borrower") promises to pay to the order
of Lindsay E. Gorrill ("Lender"), without set off or counterclaim, in lawful
money of the United States of America, the principal amount of Two Hundred
Thousand Dollars ($200,000), together with interest at the rate of Five Percent
(5.0%) on the unpaid outstanding principal balance of this Note. Interest shall
accrue and compound upon the unpaid balance of this Note using an Actual/360
days counting method.




PAYMENT.  Buyer shall make quarterly interest only payments for four (4) years
after the execution of this Note. The first interest only payment shall be due
three (3) months after the execution of this Note and subsequent quarterly
interest only payments shall be due on the same day of the subject month
thereafter. Said interest only payments shall be calculated by applying an
interest rate of Five Percent (5%) to the unpaid principal balance of this Note,
using an Actual/360 days accounting method. The aforesaid interest only payments
shall cause Borrower to pay all accrued interest, in arrears, quarterly for four
(4) years after the execution of this Note. On the four (4) year anniversary of
this Note the remaining principal balance together with accrued and unpaid
interest and any other amounts owing under this Note shall be due and payable.




MAXIMUM INTEREST AMOUNT. Any amount assessed or collected as interest under the
terms of this Note will be limited to the maximum amount of interest allowed by
state or federal law, whichever is greater. Amounts collected in excess of the
maximum lawful amount will be applied first to the unpaid principal balance of
the Note and any remainder will be refunded to Borrower.




PREPAYMENT.  There shall be no prepayment penalty for the early payment of all
or part of this Note.




LATE CHARGE.  If a payment is ten (10) days or more late, Borrower will be
charged $5.00 as a late fee. This fee shall be imposed each month during which a
payment is ten (10) days or more late, and said fee shall be promptly paid by
Borrower in addition to the full regularly scheduled monthly payment for said
month. Any unpaid late charges will be added to the unpaid balance of this Note
and interest shall accrue and compound thereon.




DEFAULT.  Each of the following shall constitute an event of default ("Event of
Default") under this Note:




Payment Defaults.  Borrower fails to make any payment when due under this Note.




OPPORTUNITY TO CURE.  Upon default, Borrower shall be entitled to notice and an
opportunity to cure before Lender may declare Borrower in default. If Borrower
defaults upon this Note, Lender shall deliver written notice to Borrower by
certified mail return receipt requested to Borrower at the address shown above,
notifying Borrower of such default and the reasonable particulars of such
default. Borrower shall have thirty (30) days after receiving such written
notice to either cure the default or to dispute that an actual material default
exists.




GOVERNING LAW.  This Note will be governed by, construed and enforced in
accordance with federal law and the laws of the State of Kansas.  This Note has
been accepted by Lender in the State of Kansas.




CHOICE OF VENUE.  If there is a lawsuit, Borrower agrees upon Lender's request
to submit to the jurisdiction of the courts of Miami County, State of Kansas.




DISHONORED ITEM FEE.  Borrower will pay a fee to Lender of $5.00 if Borrower
makes a payment on Borrower's loan and the check or preauthorized charge with
which Borrower pays is later dishonored.




SUCCESSOR INTERESTS.  The terms of this Note shall be binding upon Borrower and
shall inure to the benefit of Lender and its successors and assigns.







Borrower's Initials




NO ORAL AGREEMENTS.  This written agreement is the final expression of the
agreement between Lender and Borrower and may not be contradicted by evidence of
any prior oral agreement or of a contemporaneous oral agreement between Lender
and Borrower.




By initialing the boxes to the left, Lender and Borrower affirm that no
unwritten oral agreement exists between them.




Lender's Initials




PRIOR TO SIGNING THIS NOTE, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS OF
THIS NOTE.  BORROWER AGREES TO THE TERMS OF THE NOTE.




BORROWER ACKNOWLEDGES RECEIPT OF A COMPLETED COPY OF THIS PROMISSORY NOTE.  




BORROWER:

VAST EXPLORATION, LLC:

/s/ Scott Mahoney

_____________________________________

Scott Mahoney, Managing Member




[ex106006.gif] [ex106006.gif] 





3


